DETAILED ACTION
This action is responsive to the following communication: The RCE filed on 10/16/2022.  This action is made non-final.
Claims 1, 3, 5-11, 13, 15-20 are pending in the case.  Claims 1 and 11 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/22 has been entered.
 
Priority
Applicant’s claims for the benefit of U.S. Patent application No. 16/266,197 (now U.S. Patent No. 10,824,793) which claims priority to U.S. Provisional Patent Application No. 62/626,093 filed 02/04/2018, U.S. Provisional Patent Application No. 62/647,736 filed 03/25/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 04/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the prior patent number (10,824,793) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The previous double patenting rejection is withdrawn due to the filing of the terminal disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. (US 2017/0046317 A1; hereinafter as Geva) in view of Chellis et al. (US 2007/0192719 A1; hereinafter as Chellis).

	As to claims 1 and 11, Geva teaches:
	A website building system (WBS), said WBS comprising: 
	at least one processor (see ¶ 0020, 0034); 
	a WBS editor running on said processor configured to receive edits from a user to a website built with said WBS, said website having at least one webpage with regular components, overlapped components, and visually obscured components in a webpage view (see Fig. 7 and ¶ 0091; web-based site editing system which includes a dynamic layout editor 105.  See Fig. 8 and ¶ 0095; component in the webpage includes overlapped component and/or visually obscured component such as component d which is overlapped completely by component a.  ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing); and 	
	an editor overlap handler running on said processor to adjust the view of said at least one overlapped or visually obscured components from said web page view to a webpage editing view (see Fig. 8 and ¶ 0095; In scenarios II and III, resize handle c1 is used instead of the regular handle b1, thus overriding any preset dynamic layout rules and allowing for component [d] to remain in the same position whether component [a] is resized downwards towards component [d] (scenario II) or overlaps component [d] completely (scenario III).  ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  ¶ 0158; [0158] When user 5 releases the mouse (in zoomed mode or not), Change executor 165 may locate the dragged section before or after another section (as appropriate), e.g. “snapping” it to the closest/most relevant inter-section position. UI subsystem 160 may also provide an alternate “drop in any place” mode (e.g. using shift-drag), in which the dragged section may be dropped in any place on the page, including positions overlapping other sections, or existing inter-section space area. System 300 may also support alternate user input means, such as using a keyboard, using a trackball, using touch-screen gestures, user motion recognition etc.  ¶ 0142 suggests changing view from editing mode to viewing mode); and
	wherein said webpage editing view is one of: 2D, 3D and side view (¶ 0134; Section definer 174 may use a page sectioning algorithm such as illustrated in FIGS. 17A and 17B to which reference is now made. It will be appreciated that the algorithm described focuses on the common embodiment which divides the entire page into horizontal strips. It will also be appreciated that the same algorithm may be applied to other division types as well (e.g. vertical strip division, 2 dimensional divisions or dividing just a sub-region of the page). As can be seen, the algorithm uses clustering techniques (i.e. it separates elements in a single or multi-dimensional space into groups which are “closer together” than the intra-group space), also taking into account containment relationships and predefined sections).
	Geva does not explicitly disclose that said WBS editor to further receive coordinates according to a location of an input device of said user, said coordinates to return the position of at least one overlapped or visually obscured component for editing and the editor overlap handler to determine its type of visibility and activation conditions according to said coordinates and at least one of: semantic and geometric relationship between said at least one overlapped or visually obscured component and other components on said webpage.
	Chellis discloses a visual editor to receive coordinates according to a location of an input device of said user, said coordinates to return the position of at least one overlapped or visually obscured component for editing (see Fig. 2 and ¶ 0037-0038; MouseHover which track the cursor movement or positions such as the MouseHover event is used to determine when the cursor or pointer is positioned over an object in a working environment document) and an editor overlap handler to determine its type of visibility and activation conditions according to said coordinates and at least one of: semantic and geometric relationship between said at least one overlapped or visually obscured component and other components on a document (see Fig. 8 and ¶ 0050-0052; FIG. 8 shows an example of an image indicator which may be presented at 210 214 when a cursor 400 is positioned over an object which is partially obscured by another object. In FIG. 8, a halo stroke 810 is provided about the object, a transparent overlay is provided about the object, and a portion of the object which is obscured by image 318 is made to appear translucent to reveal the obscured portion of the object to the user. In the embodiment shown in FIG. 8, transparency is added to the obscured portion of the lower object (320) so the obscuring portion of the higher object (318) remains partially visible. In another alternative, the top object may also be made partially transparent to reveal the object below).
Both references each discloses documents having overlapped or visually obscured components within the document.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual editor disclosed in Geva to include the feature of adjusting the view of the overlapped or visually obscured component from a document as taught by Chellis to provide a visual editor that allows the user to see the hidden or obscured objects as claimed.  The motivation to combine Geva’s teaching with Chellis’s teaching is to provide a mechanism to provide the users easier time determining what happen to the objects covered by other graphics and understanding layering of objects (Chellis: see ¶ 0002).

	As to claims 3 and 13, the rejection of claim 1 is incorporated. Geva and Chellis further teach wherein said geometric relationship is at least one of: hierarchical, inter-page component associations and size of overlap (Geva: see ¶ 0111; Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history.  Chellis: see ¶ 0050-0052; an object which is partially obscured by another object).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual editor disclosed in Geva to include the feature of adjusting the view of the overlapped or visually obscured component from a document as taught by Chellis to provide a visual editor that allows the user to see the hidden or obscured objects as claimed.  The motivation to combine Geva’s teaching with Chellis’s teaching is to provide a mechanism to provide the users easier time determining what happen to the objects covered by other graphics and understanding layering of objects (Chellis: see ¶ 0002).

	As to claims 5 and 15, the rejection of claim 1 is incorporated. Geva and Chellis further teach wherein said type of visibility comprises at least one of transparency and z-order, (Chellis: see Fig. 8 and ¶ 0050-0052; FIG. 8 shows an example of an image indicator which may be presented at 210 214 when a cursor 400 is positioned over an object which is partially obscured by another object. In FIG. 8, a halo stroke 810 is provided about the object, a transparent overlay is provided about the object, and a portion of the object which is obscured by image 318 is made to appear translucent to reveal the obscured portion of the object to the user. In the embodiment shown in FIG. 8, transparency is added to the obscured portion of the lower object (320) so the obscuring portion of the higher object (318) remains partially visible. In another alternative, the top object may also be made partially transparent to reveal the object below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual editor disclosed in Geva to include the feature of adjusting the view of the overlapped or visually obscured component from a document as taught by Chellis to provide a visual editor that allows the user to see the hidden or obscured objects as claimed.  The motivation to combine Geva’s teaching with Chellis’s teaching is to provide a mechanism to provide the users easier time determining what happen to the objects covered by other graphics and understanding layering of objects (Chellis: see ¶ 0002).


	As to claims 6 and 16, the rejection of claim 1 is incorporated. Geva and Chellis further teach at least one repository to store activation rules for said activation conditions, properties of said regular component and of said overlapped components and said visually obscured components (Geva: see ¶ 0111; Applicants have also realized that system 100 may also be extended by adding the ability for automatic virtual container creation for the sections, with these virtual containers having their own automatically-generated smart handles. Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history. ¶ 0089; component’s geometrical properties).

	As to claims 7 and 17, the rejection of claim 1 is incorporated. Geva and Chellis further teach wherein said WBS editor further comprises a component manipulation handler to modify visual attributes of said at least one overlapped and or visually obscured component according to said editor overlap handler (Geva: ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  see ¶ 0088; Website 110 may comprise a handle module 140 and an internal component updater 150.  Handle module 140 may comprise a manual modifier 145, website 110 may offer handles H1, H2, H3 as part of its user interface to move and/or resize components; ¶ 0092; user can manually adjust the size, shape or position of a particular component X using the available handles (H1, H2, H3) provided by website 110 for component X.  Handle H3 may allow for a component to be moved or resized without affecting any neighboring components. Chellis: see Fig. 8 and ¶ 0050-0052; FIG. 8 shows an example of an image indicator which may be presented at 210 214 when a cursor 400 is positioned over an object which is partially obscured by another object. In FIG. 8, a halo stroke 810 is provided about the object, a transparent overlay is provided about the object, and a portion of the object which is obscured by image 318 is made to appear translucent to reveal the obscured portion of the object to the user. In the embodiment shown in FIG. 8, transparency is added to the obscured portion of the lower object (320) so the obscuring portion of the higher object (318) remains partially visible. In another alternative, the top object may also be made partially transparent to reveal the object below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual editor disclosed in Geva to include the feature of adjusting the view of the overlapped or visually obscured component from a document as taught by Chellis to provide a visual editor that allows the user to see the hidden or obscured objects as claimed.  The motivation to combine Geva’s teaching with Chellis’s teaching is to provide a mechanism to provide the users easier time determining what happen to the objects covered by other graphics and understanding layering of objects (Chellis: see ¶ 0002).

	As to claims 8 and 18, the rejection of claim 7 is incorporated. Geva and Chellis further teach wherein said component manipulation handler comprises at least one of: a transparency handler to make said at least one overlapped or visually obscured component at least one of: transparent and semi-transparent; a z-order handler to modify or preserve the z-order between said regular components, said overlapped components and said visually obscured components of said webpage; a general behavior handler to change attributes of said at least one overlapped or visually obscured component according to at least one of: shape modifications, zooming, resizing, moving, clipping, dynamic layout, content changes, frame changes, changes in in fill and color; a 3D display handler to convert said at least one overlapped component or visually obscured said component into a 3D display; and a side display handler to cut and create a simplified side view of said at least one overlapped components or visually obscured component (Chellis: see Fig. 8 and ¶ 0050-0052; FIG. 8 shows an example of an image indicator which may be presented at 210 214 when a cursor 400 is positioned over an object which is partially obscured by another object. In FIG. 8, a halo stroke 810 is provided about the object, a transparent overlay is provided about the object, and a portion of the object which is obscured by image 318 is made to appear translucent to reveal the obscured portion of the object to the user. In the embodiment shown in FIG. 8, transparency is added to the obscured portion of the lower object (320) so the obscuring portion of the higher object (318) remains partially visible. In another alternative, the top object may also be made partially transparent to reveal the object below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual editor disclosed in Geva to include the feature of adjusting the view of the overlapped or visually obscured component from a document as taught by Chellis to provide a visual editor that allows the user to see the hidden or obscured objects as claimed.  The motivation to combine Geva’s teaching with Chellis’s teaching is to provide a mechanism to provide the users easier time determining what happen to the objects covered by other graphics and understanding layering of objects (Chellis: see ¶ 0002).

	As to claims 9 and 19, the rejection of claim 1 is incorporated. Geva and Chellis further teach wherein said input device comprises at least one of: a mouse, a trackball, a digitizer input device, physical human motion detection, a biometric parameter reader, a 2D pointing device and a 3D pointing device (Geva: see ¶ 0094; mouse.  ¶ 0158; trackball, touch-screen gestures).

	As to claims 10 and 20, the rejection of claim 1 is incorporated. Geva and Chellis further teach wherein said editor overlap handler comprises: a data gatherer to gather information on said regular components, said overlapped components and said visually obscured components of said webpage from at least one of: at least one database, non-system elements and systems external to said system (Geva: see ¶ 0115; database 130 may hold editing history pertaining to the components of the pertinent website together with business intelligence that may have been gathered for the website); a component relationship analyzer to analyze said at least one of: semantic and geometric relationship (Geva: see ¶ 0111; Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history); and 
	a component visibility determiner to determine said type of visibility and activation condition from the output of said data gatherer and said component relationship analyzer (Geva: see ¶ 0111; Applicants have also realized that system 100 may also be extended by adding the ability for automatic virtual container creation for the sections, with these virtual containers having their own automatically-generated smart handles. Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history.  Geva: ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  see ¶ 0088; Website 110 may comprise a handle module 140 and an internal component updater 150.  Handle module 140 may comprise a manual modifier 145, website 110 may offer handles H1, H2, H3 as part of its user interface to move and/or resize components; ¶ 0092; user can manually adjust the size, shape or position of a particular component X using the available handles (H1, H2, H3) provided by website 110 for component X.  Handle H3 may allow for a component to be moved or resized without affecting any neighboring components). 

Response to Arguments
Applicant’s arguments filed on 10/16/2022 have been considered but are moot in view of new grounds of rejection.

Conclusion
 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Garand et al. (US 2012/0089933 A1) – discloses an authoring tool receives a collection of assets and other files collectively making up deliverable electronic content. In some instances, the authoring tool provides one or more templates, such as a menu navigation template or one of the pre-defined objects referenced above, as starting points for the creation of electronic content. The templates can include containers configured to receive digital assets so a content creator can modify the templates according to his or her vision. In some embodiments, the authoring tool is configured to receive digital assets by importing those assets into the authoring tools asset library. The assets can be imported through a menu interface or through drag and drop functionality. The assets then may be added to the templates by, for example, dragging the asset on to the desired container on the template or through a menu interface (see ¶ 0014).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179